EXAMINER'S AMENDMENT

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the European Patent Office on 26-Mar-2019. It is noted, however, that applicant has not filed a certified copy of the EP 19165101.7 application as required by 37 CFR 1.55.
Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Howard Klein on November 23, 2021.
The application has been amended as follows: 
	Claim 11: the phrase “The anti-squeal shim of claim 11” has been deleted and replaced with        --The anti-squeal shim of claim 1--.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 12 and 13, the prior art of record does not disclose an anti-squeal shim comprising an elastomer layer with a plurality of hollows containing a gas that is a remnant of an evaporated liquid, the hollows being distributed inside the elastomer layer.
Regarding independent claim 14, the prior art of record does not disclose an anti-squeal shim comprising an elastomer layer configured with structural spatial features that comprise a plurality of hollows distributed inside the elastomer layer, the hollows comprising microspheres of a polymeric material.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
November 23, 2021